                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                            Case No. 11-cr-00573-JSW-7-10
                                                         Plaintiff,                           ORDER DENYING MOTION TO
                                   8
                                                                                              DISMISS INDICTMENT AND
                                                  v.                                          SETTING STATUS CONFERENCE
                                   9
                                         PANGANG GROUP COMPANY, LTD.,                         Re: Dkt. No. 1193
                                  10
                                         PANGANG GROUP STEEL VANADIUM
                                  11     & TITANIUM COMPANY, LTD.;
                                         PANGANG GROUP TITANIUM
                                  12     INDUSTRY, LTD; and PANGANG
Northern District of California




                                         GROUP INTERNATIONAL ECONOMIC
 United States District Court




                                  13     & TRADING COMPANY,
                                                         Defendants.
                                  14

                                  15

                                  16          This matter comes before the Court on consideration of the motion to dismiss the Third

                                  17   Superseding Indictment filed by Pangang Group Company, Ltd. (“Pangang Group”), Pangang

                                  18   Group Steel Vanadium & Titanium Company, Ltd. (“PGSVTC”), Pangang Group Titanium

                                  19   Industry, Ltd. (“Pangang Group Titanium”), and Pangang Group International Economic &

                                  20   Trading Company (“PGIETC”) (collectively “Pangang Defendants”). The Court has considered

                                  21   the parties’ papers, relevant legal authority, the record in this case, and it has had the benefit of

                                  22   oral argument. The Court HEREBY DENIES the Pangang Defendants’ motion.

                                  23                                             BACKGROUND

                                  24          In April 2011, E.I. Dupont de Nemours and Company (“DuPont”) filed a civil complaint

                                  25   against Walter Liew, USA Performance Technology, Inc. (“USAPTI”) and John Liu, alleging that

                                  26   Liew and USAPTI misappropriated trade secrets relating to DuPont’s chloride-route titanium

                                  27   dioxide (“TiO2”) pigment manufacturing process. See E.I. Dupont de Nemours and Company v.

                                  28   U.S.A. Performance Technology, Inc., No. 11-cv-1665-JSW.
                                   1            The Federal Bureau of Investigation opened a criminal investigation into alleged violations

                                   2   of 18 U.S.C. section 1832, and on July 27, 2011, the Government filed a complaint against Walter

                                   3   and Christina Liew (collectively the “Liews”), which charged them with witness tampering and

                                   4   false statements. (Dkt. No. 1.) On August 23, 2011, the Liews were charged in an indictment

                                   5   with witness tampering and false statements. (Dkt. No. 16.)

                                   6            On February 7, 2012, the Government filed a superseding indictment, in which Mr. Liew,

                                   7   the Pangang Defendants, and others, were charged with, inter alia, violations of the Economic

                                   8   Espionage Act (“EEA”), including conspiracy to commit economic espionage, in violation of 18

                                   9   U.S.C. section 1831(a)(5), conspiracy to commit theft of trade secrets, in violation of 18 U.S.C.

                                  10   section 1832(a)(5), and attempted economic espionage, in violation of 18 U.S.C. section

                                  11   1831(a)(3)-(4). (Dkt. No. 64.)1

                                  12            On January 5, 2016, the Government filed the Third Superseding Indictment (“Third SI”),
Northern District of California
 United States District Court




                                  13   which is the operative indictment, and charged the Pangang Defendants with one count of

                                  14   conspiracy to commit economic espionage, in violation of 18 U.S.C. section 1831(a)(5), and one

                                  15   count of attempted economic espionage, in violation of 18 U.S.C. section 1831(a)(1)-(4). (Dkt.

                                  16   No. 971.)

                                  17            The Government alleges that Pangang Group is a state-owned enterprise controlled by the

                                  18   State-Owned Assets Supervision and Administration Commission of the State Council

                                  19   (“SASAC”) of the Peoples Republic of China (“PRC”). (Third SI ¶ 4.) According to the

                                  20   Government, Pangang Group controls PGSVTC, and Pangang Group and PGSVTC own and

                                  21   control Pangang Group Titanium and PIETC. (Id. ¶ 5.) In brief, the Government alleges that the

                                  22   Pangang Defendants conspired with Walter Liew and others and attempted to obtain DuPont’s

                                  23   TiO2 technology. (See generally id.) The Government alleges the conspirators, including the

                                  24   Pangang Defendants, acted to benefit the PRC and the Pangang Defendants. The Government

                                  25   alleges that the Pangang Defendants are “foreign instrumentalities” under the EEA. (Id. ¶¶ 17.c,

                                  26   56.c.)

                                  27
                                       1
                                  28           On March 12, 2013, the Government filed a second superseding indictment, which did not
                                       alter the charges against the Pangang Defendants. (Dkt. No. 269.)
                                                                                       2
                                   1            The Court will address additional facts as necessary in the analysis.

                                   2                                                 ANALYSIS

                                   3   A.       Applicable Legal Standard.
                                   4            The Pangang Defendants move to dismiss the Third SI pursuant to Federal Rule of

                                   5   Criminal Procedure 12(b)(2), for lack of jurisdiction, and pursuant to 12(b)(3)(B)(v), for failure to

                                   6   state an offense. “A party may raise by pretrial motion any defense, objection, or request that the

                                   7   court can determine without a trial of the general issue,” and a “motion that the court lacks

                                   8   jurisdiction may be made at any time while the case is pending.” Fed. R. Crim. P. 12(b)(1)-(2).

                                   9   “A pretrial motion is generally ‘capable of determination’ before trial if it involves questions of

                                  10   law rather than fact.” United States v. Shortt Accountancy Corp., 785 F.2d 1448, 1452 (9th Cir.

                                  11   1986).

                                  12            A indictment must be a “plain, concise and definite written statement of the essential facts
Northern District of California
 United States District Court




                                  13   constituting the offense charged.” Fed. R. Crim. P. 7(c)(1). “An indictment is sufficient if it

                                  14   contains ‘the elements of the charged crime in adequate detail to inform the defendant of the

                                  15   charge and to enable him to plead double jeopardy.’” United States v. Awad, 551 F.3d 930, 935

                                  16   (9th Cir. 2009) (quoting United States v. Alber, 56 F.3d 1106, 1111 (9th Cir. 1995)). “In ruling on

                                  17   a pre-trial motion to dismiss the indictment for failure to state an offense, the district court is

                                  18   bound by the four corners of the indictment . . . [and] must accept the truth of the allegations in the

                                  19   indictment in analyzing whether a cognizable offense has been charged.” United States v. Boren,

                                  20   278 F.3d 911, 914 (9th Cir. 2002). “The indictment should be read as a whole and construed

                                  21   according to common sense.” Echavarria-Olarte v. Reno, 35 F.3d 395, 397 (9th Cir. 1994);

                                  22   accord Awad, 551 F.3d at 936.

                                  23   B.       Jurisdiction and the Foreign Sovereign Immunities Act.
                                  24            The Pangang Defendants’ primary argument is that the Court lacks jurisdiction over them,

                                  25   based on the Foreign Sovereign Immunities Act (“FSIA”), 28 U.S.C. sections 1330, 1602-1611.

                                  26   The FSIA provides, in part, that “a foreign state shall be immune from the jurisdiction of the

                                  27   courts of the United States and of the States except as provided in sections 1605 to 1607 of this

                                  28   chapter.” 28 U.S.C. § 1604. The FSIA also provides that “district courts shall have original
                                                                                           3
                                   1   jurisdiction without regard to amount in controversy of any nonjury civil action against a foreign

                                   2   state as defined in section 1603(a) of this title as to any claim for relief in personam with respect to

                                   3   which the foreign state is not entitled to immunity either under sections 1605-1607 of this title or

                                   4   under any applicable international agreement.” 28 U.S.C. § 1330(a).

                                   5          The FSIA “conflates the usually distinct questions of sovereign immunity, subject matter

                                   6   jurisdiction, and personal jurisdiction” and “[j]urisdiction exists only if immunity does not.”

                                   7   Corzo v. Banco Central del Reserva del Peru, 243 F.3d 519, 522 (9th Cir. 2001). The Supreme

                                   8   Court has explained that Sections 1604 and 1330(a) of the FSIA “work in tandem: [section] 1604

                                   9   bars federal and state courts from exercising jurisdiction when a foreign state is entitled to

                                  10   immunity, and [section] 1330(a) confers jurisdiction on district courts to hear suits brought by

                                  11   United States citizens and by aliens when a foreign state is not entitled to immunity.” Argentine

                                  12   Rep. v. Amerada Hess Shipping Corp., 488 U.S. 428, 434 (1989) (emphasis in original)
Northern District of California
 United States District Court




                                  13   (“Amerada Hess”).

                                  14          If the FSIA applies, it “is the ‘sole basis for obtaining jurisdiction over a foreign state in

                                  15   federal court.’” Samantar v. Yousuf, 560 U.S. 305, 314 (2010) (quoting Amerada Hess, 488 U.S.

                                  16   at 439); see also Amerada Hess, 488 U.S. at 434 (“[T]he text and structure of the FSIA

                                  17   demonstrate Congress’ intention that the FSIA be the sole basis for obtaining jurisdiction over a

                                  18   foreign state in our courts.”); accord Peterson v. Islamic Rep. of Iran, 627 F.3d 1117, 1122 (9th

                                  19   Cir. 2010).

                                  20           According to the Pangang Defendants, the FSIA applies to criminal cases. They also

                                  21   contend that the FSIA’s exceptions to immunity are limited to civil cases. Finally, they argue the

                                  22   provision which grants jurisdiction, Section 1330, is limited to civil cases. Therefore, they

                                  23   contend the Court must dismiss the Third SI. The Government argues that the FSIA does not

                                  24   apply in criminal cases. It contends the Court has subject matter jurisdiction over this matter

                                  25   pursuant to 18 U.S.C. section 3231, which provides “[t]he district courts of the United States shall

                                  26   have original jurisdiction, exclusive of the courts of the States, of all offenses against the laws of

                                  27

                                  28
                                                                                          4
                                   1   the United States.”2

                                   2          The Court begins with an issue the parties did not address in their briefing, that is whether

                                   3   the Pangang Defendants are “foreign instrumentalities” as that term is defined in the FSIA. At the

                                   4   hearing, and in response to the Court’s inquiry, the Pangang Defendants stated they are accepting

                                   5   as true for purposes of this motion the Government’s allegation that they are “foreign

                                   6   instrumentalities.” However, the Government’s allegations refer to the EEA not to the FSIA.

                                   7   Under the EEA, the term “foreign instrumentality” means, inter alia, any “agency, bureau,

                                   8   ministry, component, institution, association, or any legal, commercial, or business organization,

                                   9   corporation, firm, or entity that is substantially owned, controlled, sponsored, commanded,

                                  10   managed, or dominated by a foreign government[.]” 18 U.S.C. § 1839(1).

                                  11          Under the FSIA, the term “foreign state” includes an “agency or instrumentality of a

                                  12   foreign state.” 28 U.S.C. § 1603(a). An “agency or instrumentality” of a foreign state is “any
Northern District of California
 United States District Court




                                  13   entity - (1) which is a separate legal person, corporate or otherwise, and (2) which is an organ of a

                                  14   foreign state or political subdivision thereof, or a majority of whose shares or other ownership

                                  15   interest is owned by a foreign state or political subdivision thereof, and (3) which is neither a

                                  16   citizen of a State of the United States as defined in section 1332(c) and (e) of this title, nor created

                                  17   under the laws of any third country.” Id. § 1603(b).

                                  18          There are some differences between the EEA’s and the FSIA’s definitions of “foreign

                                  19   instrumentality.” However, the Court concludes those differences are not material to the

                                  20   resolution of this aspect of the Pangang Defendants’ motion. It shall, as they do, assume that they

                                  21   satisfy the definition of “foreign instrumentality” under the FSIA. The Court turns to the central

                                  22   issue: does the FSIA preclude the Court from exercising jurisdiction over the Pangang

                                  23   Defendants.3

                                  24           “The few circuits to consider” whether the FSIA applies to criminal cases “have reached

                                  25
                                       2
                                  26          The Pangang Defendants do not dispute that the charges against them are “offenses against
                                       the United States.”
                                  27   3
                                              The parties also disputed who bears the burden on this motion. The Court will address this
                                  28   dispute in the context of whether an exception to immunity applies.

                                                                                          5
                                   1   differing conclusions[.]” In re Grand Jury Subpoena, 912 F.3d 623, 627 (D.C. Cir. 2019) (citing

                                   2   cases). The Eleventh Circuit has stated, in dicta, that the FSIA does not address foreign sovereign

                                   3   immunity in the criminal context. See United States v. Campa, 529 F.3d 980, 1001 (11th Cir.

                                   4   2008) (citing United States v. Noriega, 117 F.3d 1206, 1212 (11th Cir. 1997)).

                                   5          In United States v. Hendron, the district court determined the FSIA does not apply in

                                   6   criminal case. 813 F. Supp. 3d 973, 974 (E.D.N.Y. 1993). In that case, the defendant, a Polish

                                   7   citizen and a director at a corporation wholly owned by the state of Poland, was charged with

                                   8   conspiracy, importing assault weapons into the United States, importing arms without a license,

                                   9   and transaction of business involving proceeds of unlawful activity. Id. The defendant moved to

                                  10   dismiss the indictment and argued he was immune from suit because “his actions were performed

                                  11   solely in his capacity as an employee of” the government-owned corporation. Id. The Hendron

                                  12   court examined the text of the FSIA and concluded “the Act contains a panoply of provisions that
Northern District of California
 United States District Court




                                  13   are consistent only with an application to civil cases and not to criminal proceedings. Other than

                                  14   the broad text of [section] 1604’s declaration of immunity, nothing in the text of the Act suggests

                                  15   that it applies to criminal proceedings.” Id. The court noted, for example, that the FSIA used the

                                  16   term “litigant” and referred to levies on property to satisfy judgments, which it reasoned generally

                                  17   refer to civil matters. The court also noted that some of the exceptions referred to money damages

                                  18   and arbitration agreements, matters it found “clearly refer to civil suits.” Id.

                                  19          The Hendron court also determined the legislative history of the FSIA supported its

                                  20   conclusion. Id. at 975-76. By way of example, it noted that a House Report used the term

                                  21   “lawsuit” and noted that the examples of lawsuits cited were all civil in nature. Id. at 975-76. The

                                  22   court also noted that the legislative history showed “the purpose of the bill was to make the

                                  23   judiciary, rather than the executive, the branch to determine claims of immunity,” in order to

                                  24   “provide greater predictability in suits brought by American citizens against foreign

                                  25   governments.” Id. at 976. According to the Hendron court, “[t]he legislative history gives no hint

                                  26   that Congress was concerned that a foreign defendant in a criminal proceeding would invoke the

                                  27   Act to avoid a federal court’s jurisdiction.” Id. Therefore, it denied the defendant’s motion to

                                  28
                                                                                          6
                                   1   dismiss.4

                                   2          In Southway v. Central Bank of Nigeria, the Tenth Circuit stated it was “unwilling to

                                   3   presume that Congress intended the FSIA to govern district court jurisdiction in criminal matters.”

                                   4   198 F.3d 1210, 1214 & n.4 (10th Cir. 1999). In that case, the defendants moved to dismiss and

                                   5   argued the district court did not have jurisdiction over claims brought under the civil provisions of

                                   6   the Racketeering Influenced and Corrupt Organizations Act (“RICO”). In order to state a civil

                                   7   RICO claim, a plaintiff must show a pattern of racketeering activity. RICO defines “racketeering

                                   8   activity” as, inter alia, acts which are “indictable” under specified criminal statutes. 18 U.S.C. §

                                   9   1961(1)(B). The defendants argued that FSIA did not apply to criminal cases and, because they

                                  10   were not subject to prosecution, the predicate acts supporting the civil RICO claims were not

                                  11   “indictable.” Southway, 198 F.3d at 1213.

                                  12          The Tenth Circuit rejected the defendants’ argument. It reasoned “[t]he FSIA’s grant of
Northern District of California
 United States District Court




                                  13   jurisdiction to the district courts[,]” Section 1330(a), “addresses only civil actions.” Id. It also

                                  14   cited to the Supreme Court’s statement that “the FSIA ‘contains a comprehensive set of legal

                                  15   standards governing claims of immunity in every civil action against a foreign state or its political

                                  16   subdivisions, agencies, or instrumentalities.” Id. (quoting Verlinden B.V. v. Central Bank of

                                  17   Nigeria, 461 U.S. 480, 488 (1983)) (emphasis in Southway). Therefore, the court held that so long

                                  18   as one of the FSIA’s exceptions applied, the FSIA did not preclude a civil RICO claim simply

                                  19   because the predicate acts involved criminal activity. Id. at 1214-16. The court also determined

                                  20   that the commercial activity exception to the FSIA applied, and it affirmed the district court’s

                                  21   decision to deny the motion to dismiss. Id. at 1216-17.

                                  22          The Sixth Circuit reached the opposite conclusion in Keller v. Central Bank of Nigeria,

                                  23   277 F.3d 811, 818 (6th Cir. 2002), abrogated on other grounds by Samantar, 560 U.S. at 308

                                  24   (holding that FSIA did not cover claims against foreign official acting in his official capacity). In

                                  25   Keller, the defendants argued that the FSIA did not apply in criminal cases and, like the

                                  26

                                  27   4
                                              See also In re Grand Jury Proceeding Related to M/V Deltuva, 752 F. Supp. 2d 173, 178-
                                  28   79 (D. Puerto Rico 2010) (“[T]he FSIA does not govern criminal actions against foreign
                                       sovereigns, their agents or instrumentalities.”) (following Hendron, 813 F. Supp. at 975).
                                                                                          7
                                   1   defendants in Southway, argued that because they could not be indicted, they were immune from a

                                   2   civil RICO suit. Although the Sixth Circuit agreed with the district court’s conclusion that the

                                   3   commercial activity exception applied, it vacated the district court’s decision denying the motion

                                   4   to dismiss. It reasoned that courts “have concluded that the illegality of an act does not necessarily

                                   5   negate its commercial character.” Id. at 816 (citing Adler v. Fed. Rep. of Nigeria, 219 F.3d 869

                                   6   (9th Cir. 2000) and Southway, 198 F.3d at 1217). However, the court agreed with the defendants

                                   7   that “the FSIA grants immunity to foreign sovereigns from criminal prosecution, absent an

                                   8   international agreement stating otherwise” and determined that because the defendant could not be

                                   9   indicted, the FSIA precluded the plaintiff’s civil RICO claims. Id. at 820-21. In reaching its

                                  10   conclusion, the court noted that the FSIA’s “jurisdictional grant … is silent on the subject of

                                  11   criminal actions[.]” Id. at 818 (citing 28 U.S.C. § 1330(a)). The Keller court considered

                                  12   Southway but instead relied on the reasoning set forth in an opinion from the Northern District of
Northern District of California
 United States District Court




                                  13   Ohio to determine that the defendants were immune under the FSIA. Id. at 819-20 (citing Gould,

                                  14   Inc. v. Mitsui Mining & Smelting Co., Ltd., 750 F. Supp. 838, 844 (N.D. Ohio 1990)).

                                  15          In Gould, the plaintiff asserted civil RICO claims against a company owned by France and

                                  16   alleged the company was involved in theft of trade secrets. Gould, 750 F. Supp. at 840. Like the

                                  17   defendants in the Keller and Southway cases, the defendant moved to dismiss on the basis that

                                  18   foreign sovereigns are not subject to criminal prosecution, and, therefore, it could not be indicted

                                  19   for the predicate acts supporting the civil RICO claims. Id. at 843. Citing Amerada Hess for the

                                  20   proposition that the FSIA is the sole basis to obtain jurisdiction over a foreign state, the court

                                  21   determined that conclusion was not limited to civil cases. Id. at 844. The Gould court also noted

                                  22   that “in peacetime situations, this country does not bring criminal proceedings against other

                                  23   nations.” Id. The court reasoned that because the FSIA was the sole basis to obtain jurisdiction

                                  24   over a foreign state and because Section 1330(a) referred only to civil actions, “there is no

                                  25   criminal jurisdiction over [the defendant], an agency of the French government.” Id. The court

                                  26   therefore granted the motion to dismiss the civil RICO claims. Id.

                                  27          In In re Grand Jury Subpoena, supra, the D.C. Circuit “[m]indful of [its] obligation to

                                  28   avoid sweeping more broadly than [it] must to decide the case in front of [it],” determined it “need
                                                                                          8
                                   1   not weigh in on this dispute.” Id. at 627. Instead, it concluded that if the FSIA applied in criminal

                                   2   proceedings, the corporation that had been subpoenaed lacked immunity because the commercial

                                   3   activity exception applied. Id. The court first looked to whether it had subject matter jurisdiction

                                   4   over the case. It determined the text of Section 3231 cut against the corporation’s position that the

                                   5   FSI “eliminated all subject-matter jurisdiction over foreign sovereigns.” Id. at 628. The court

                                   6   reasoned that Section 3231 grants jurisdiction “over ‘all offenses against the laws of the United

                                   7   States.’ It is hard to imagine a clearer textual grant of jurisdiction. ‘All’ means ‘all’; the provision

                                   8   contains no carve-out for criminal process served on foreign defendants. And nothing in the Act’s

                                   9   text expressly displaces section 3231’s jurisdictional grant.” Id. The court also discussed the

                                  10   manner in which the FSIA conflates “subject matter jurisdiction” with “immunity” from suit and

                                  11   determined that “granting a particular class of defendants ‘immunity’ from jurisdiction has no

                                  12   effect on the scope of the underlying jurisdiction[.]” Id.
Northern District of California
 United States District Court




                                  13          The court also rejected the corporation’s argument that 28 U.S.C. section 1330(a)

                                  14   “revoke[d] jurisdiction over any case not falling within its terms, including any criminal

                                  15   proceeding.” Id. at 628. The court reasoned that “where the Act applies, an action must fall

                                  16   within one of the listed exceptions,” and noted that “immunity and jurisdiction would rise and fall

                                  17   together.” Id. at 629 (citing Amerada Hess, 488 U.S. at 434). The D.C. Circuit also noted that the

                                  18   Supreme Court “gave no hint at all that it intended to create a loophole where, in criminal cases

                                  19   clearly covered by an exception to immunity, a district court would nevertheless lack subject-

                                  20   matter jurisdiction.” Id. Therefore, the court determined that if a criminal case falls within an

                                  21   exception to the FSIA, Section 3231 and the FSIA can “coexist peacefully” Id. at 629-31.

                                  22          The court also rejected the corporation’s argument that the FSIA’s exceptions did not

                                  23   apply in criminal cases and reasoned “[t]he text [of Section 1605] easily resolves this issue in the

                                  24   government’s favor” by referring to “any case.” Id. at 632. “[A]s section 1330(a) demonstrates,

                                  25   Congress knows how to limit a provision to a ‘civil action’ when it wants to. Congress’s choice to

                                  26   extend the section 1605(a) exceptions to ‘any case,’ instead of just ‘civil actions,’ tell us that they

                                  27   are available in criminal proceedings.” Id. It also determined that “[t]he usual rule is that the

                                  28   showing necessary to find an exception applicable travels with the burden on the merits – for
                                                                                          9
                                   1   example, in a motion to dismiss where a defendant challenges only the ‘legal sufficiency’ of the

                                   2   complaint, the exception must merely be plausibly pled.” Id. at 632. The court found no reason to

                                   3   depart from that general rule and concluded that the evidence presented by the Government

                                   4   established a “reasonable probability” that the exception applied.5 Id.

                                   5          The Court finds the reasoning in the Hendron case regarding the applicability of the FSIA

                                   6   in criminal cases more persuasive than the reasoning of the Courts that have determined it does

                                   7   apply. However, the Court does not reach the issue and wade into those murky waters because it

                                   8   also finds the reasoning regarding the interplay of Section 3231 and the FSIA, as set forth in In re

                                   9   Grand Jury Subpoena, persuasive. See 912 F.3d at 627-31. Further, assuming the FSIA applies in

                                  10   criminal cases, for the reasons set forth by the D.C. Circuit, the Court concludes its exceptions

                                  11   apply as well. Accordingly, the Court examines whether any of the FSIA’s exceptions apply.6

                                  12   Cf., Campa, 529 F.3d at 1001 (declining to address availability of FSIA as defense in criminal
Northern District of California
 United States District Court




                                  13   proceedings because defendant “waived any sovereign immunity”).

                                  14          As noted above, the parties dispute who bears the burden to show the application of an

                                  15   exception to the FSIA. In the Ninth Circuit, a party seeking to invoke the FSIA as an affirmative

                                  16   defense bears the initial burden of showing that they are a foreign state or foreign instrumentality.

                                  17   See, e.g., Peterson, 627 F.3d at 1125-27; In re Rep. of Philippines, 309 F.3d 1143, 1149 (9th

                                  18   2002); Phaneuf v. Rep. of Indonesia, 106 F.3d 302, 306 (9th Cir. 1997).7 The burden would then

                                  19   shift to the party challenging immunity to show an exception applied. Peterson, 625 F.3d at 1125;

                                  20   In re Rep. of Philippines, 309 F.3d at 1149. If that party offers evidence that an exception applies,

                                  21
                                       5
                                  22          The facts underlying the court’s reasoning on this issue are redacted. Id.
                                       6
                                  23           The Court also notes that to adopt the Pangang Defendants’ position suggests that “a
                                       foreign-sovereign-owned, purely commercial enterprise operating within the United States could
                                  24   flagrantly violate criminal laws and the U.S. government would be powerless to respond save
                                       through diplomatic pressure.” In re Grand Jury Subpoena, 912 F.3d at 629-30. This Court
                                  25   “doubt[s] very much that Congress so dramatically gutted the government’s crime-fighting
                                       toolkit.” Id. at 630; cf. Southway, 198 F.3d at 1215 (“If Congress intended defendants such as [the
                                  26   Central Bank of Nigeria and the Republic of Nigeria] to be immune from criminal indictment
                                       under the FSIA, Congress should amend the FSIA to expressly so state.”).
                                  27   7
                                               The Ninth Circuit does not require the party invoking the FSIA to “prove a public act to
                                  28   establish a prima facie case of immunity.” Phaneuf, 106 F.3d at 306.

                                                                                        10
                                   1   the party invoking immunity will bear the burden to show “by a preponderance of the evidence

                                   2   that the exception does not apply.” Joseph v. Office of the Consulate Gen. of Nigeria, 830 F.2d

                                   3   1018, 1021 (9th Cir. 1987).8

                                   4          The Pangang Defendants invoke the FSIA as a defense to these charges, and the Court

                                   5   concludes it is appropriate to apply the burden shifting approach set forth above. The Court

                                   6   concludes that by relying on the allegations in the Third SI, they have met their burden to show

                                   7   they are foreign instrumentalities. The Court now turns to the Government’s alternative argument

                                   8   that exceptions apply to deprive them of immunity.

                                   9          1.      Commercial Activity Exception.
                                  10          The Government’s first argument is that the commercial activity applies. The commercial

                                  11   activity exception provides that “[a] foreign state shall not be immune from the jurisdiction of

                                  12   courts of the United States … in which the action is based upon a commercial activity carried on
Northern District of California
 United States District Court




                                  13   in the United States by the foreign state; or upon an act performed in the United States in

                                  14   connection with a commercial activity of the foreign state elsewhere; or upon an act outside the

                                  15   territory of the United States in connection with a commercial activity of the foreign state

                                  16   elsewhere and that act causes a direct effect in the United States.” 28 U.S.C. § 1605(a)(2).9

                                  17          The phrase “based upon” is “read most naturally to mean those elements of a claim that, if

                                  18   proven, would entitle a plaintiff to relief under [their] theory of the case.” Saudi Arabia v. Nelson,

                                  19   507 U.S. 349, 357 (1993) (“Nelson”). The FSIA defines “commercial activity” as “either a regular

                                  20   course of commercial conduct or a particular commercial transaction or act. The commercial

                                  21   character of an activity shall be determined by reference to the nature of the course of conduct or

                                  22

                                  23   8
                                                Compare Keller, 277 F.3d at 815 (stating that “party claiming FSIA immunity bears the
                                  24   initial burden of proof of establishing prima facie case that it satisfies the FSIA’s definition of a
                                       foreign state; once this prima facie case is established, the burden of production shifts to the non-
                                  25   movant to show than an exception applies” and noting that “party claiming FSIA immunity retains
                                       the ultimate burden of persuasion throughout”), with In re Grand Jury Subpoena, 912 F.3d at 632
                                  26   (stating that normally corporation would bear the burden to show an exception to immunity does
                                       not apply but placing burden on government to show exception applied because government
                                  27   presented ex parte evidence).
                                       9
                                  28          The Government contends that if the FSIA applies, the Pangang Defendants’ activities
                                       would fall within each exception.
                                                                                     11
                                   1   particular transaction or act, rather than by reference to its purpose.” 28 U.S.C. § 1603(d). The

                                   2   Supreme Court has clarified that “a foreign state engages in commercial activity … where it acts

                                   3   ‘in the manner of a private player within’ the market.” Nelson, 507 U.S. at 360 (quoting Rep. of

                                   4   Argentina v. Weltover, 504 U.S. 605, 614 (1992) (“Weltover”)).

                                   5          Thus, “commercial activity” encompasses actions and “powers that can also be exercised

                                   6   by private citizens, as distinct from those powers peculiar to sovereigns.” Id. “[T]he relevant

                                   7   question ‘is whether the particular actions that the foreign state performs ... are the type of actions

                                   8   by which a private party engages in trade and traffic or commerce.’” Embassy of the Arab Rep. of

                                   9   Egypt v. Lasheen, 603 F.3d 1166, 1170 (9th Cir. 2010) (“Lasheen”) (quoting Weltover, 504 U.S. at

                                  10   614). The Court does not “consider whether the specific act was one that only a sovereign would

                                  11   actually perform” and, instead, “consider[s] whether the category of conduct is commercial in

                                  12   nature.” Lasheen, 603 F.3d at 1170; see also Park v. Shin, 313 F.3d 1138, 1145 (9th Cir. 2002)
Northern District of California
 United States District Court




                                  13   (“Even if performed with a public purpose in mind, acts by governmental entities are considered

                                  14   commercial in nature if the role of the sovereign is one that could be played by a private actor.”).

                                  15          The Pangang Defendants argue the “gravamen” of this case is economic espionage, and

                                  16   they argue that is not the type of act in which a private party engages in trade and traffic or

                                  17   commerce. Instead, they contend economic espionage is a sovereign act. In support of their

                                  18   argument, the Pangang Defendants rely on Dem. Nat’l Comm. v. Russian Federation, -- F. Supp.

                                  19   3d --, 2019 WL 3423536 (S.D.N.Y. July 30, 2019) (“DNC”), Broidy Capital Mgmt., LLC v. (State

                                  20   of) Qatar, No. CV 18-2421-JFW (Ex), 2018 WL 6074570 (C.D. Cal. Aug. 8, 2018), and Cicippio

                                  21   v. Islamic Rep. of Iran, No. Civ. 92-2300, 1993 WL 730748 (D.D.C. Mar. 13, 1993), aff’d 30 F.3d

                                  22   164 (D.C. Cir. 1994).

                                  23          In the DNC case, the plaintiff filed suit against the Russian Federation and a number of

                                  24   individuals based on allegations that they “unlawfully hack[ed] into the DNC’s computers in

                                  25   connection with the 2016 presidential election” and distributed materials stolen from the

                                  26   computers. 2019 WL 3243536, at *1. The Russian Federation did not appear but submitted a

                                  27   statement arguing that it was immune from suit under the FSIA. The DNC argued, inter alia, that

                                  28   the commercial activity exception applied. Id., 2019 WL 3423536, at *8. The district court
                                                                                         12
                                   1   rejected that argument and concluded that “transnational cyberattacks not the ‘type of actions by

                                   2   which a private party engages in trade and traffic or commerce” and noted that the Second Circuit

                                   3   also required that “a commercial activity must be one in which a private person can engage

                                   4   lawfully.” Id., 2019 WL 3423536, at *10 (quoting Weltover, 504 U.S. at 614 and Letelier v. Rep.

                                   5   of Chile, 748 F.2d 790, 797-98 (2d Cir. 1984)) (emphasis as in DNC). Or, as the court stated, “a

                                   6   country’s planned military cyber-strike against a foreign nation’s political party cannot be

                                   7   considered genuinely a private party engage[d] in trade and traffic or commerce.” Id.

                                   8          In the Broidy case, which the DNC court cited favorably, the plaintiffs, one of whom was a

                                   9   “prominent critic of Qatar’s policies,” alleged that hackers used sophisticated techniques to

                                  10   infiltrate their computers to steal a variety of information and distributed that material to

                                  11   journalists in the United States who “wrote stories that largely exploited the private and

                                  12   confidential information contained in the stolen documents.” 2018 WL 6074570, at *1.
Northern District of California
 United States District Court




                                  13   According to the Plaintiffs, Qatar was responsible for these attacks and filed suit alleging a variety

                                  14   of claims, including violations of the Computer Fraud and Abuse Act, 18 U.S.C. sections

                                  15   103(a)(2)(C) and (a)(5), violations of the Stored Communications Act, 18 U.S.C. sections 27012,

                                  16   and misappropriation of trade secrets under federal and state law. Id., 2018 WL 6074570, at *1-

                                  17   *2.

                                  18          Qatar moved to dismiss and argued the FSIA deprived the Court of subject matter

                                  19   jurisdiction. Plaintiffs argued the commercial activity exception applied, but the court concluded

                                  20   that “[c]byer-attacks are not the ‘typical acts of market participants.’” Id., 2018 WL 6074570, at

                                  21   *9 (quoting Cicippio, 30 F.3d at 168). The court determined the plaintiffs’ alleged Qatar had

                                  22   engaged in an “aggressive information and government relations” campaign against a known critic

                                  23   of its policies. It concluded that “[n]either the broader information and government relations

                                  24   campaign nor Qatar’s specific ‘black operation’ is the type of action by which private, commercial

                                  25   enterprises typically engage in trade or commerce” and, thus, was not “commercial activity that

                                  26   would justify the lifting of foreign sovereign immunity.” Id., 2018 WL 6074570, at *8.

                                  27          In the Cicippio case, the plaintiffs were two U.S. citizens, who had been kidnapped and

                                  28   held hostage in Lebanon, and the wife of one of the plaintiffs. The plaintiffs alleged Iran was
                                                                                         13
                                   1   responsible and invoked the commercial activity exception to the FSIA. They argued Iran

                                   2   “regard[ed] hostages as articles of commerce and that it offers,” as it did with them, “to trade

                                   3   captives seized by Iranian agents in Lebanon for more conventional commodities,” including

                                   4   military supplies and money. 1993 WL 730748, at *2. The court acknowledged that “private

                                   5   ‘entrepreneurs,’ as well as nations, can and do hold hostages for ransom,” but it granted Iran’s

                                   6   motion to dismiss, reasoning that “state-supported kidnapping, hostage-taking, and similar

                                   7   universally criminal ventures were simply not the sorts of proprietary enterprises within the

                                   8   contemplation of Congress when it enacted the ‘commercial activity’ exception to” the FSIA. Id.

                                   9          The D.C. Circuit affirmed and noted it could not consider Iran’s motive to determine if the

                                  10   case involved commercial activity. It asked “whether the hostage taking itself can be described as

                                  11   a commercial activity[.]” 30 F.3d at 167. The court reasoned that it needed to examine the

                                  12   context in which the acts alleged to qualify as commercial activity took place, and it held that “the
Northern District of California
 United States District Court




                                  13   kidnapping by itself cannot be possibly described as an act typically performed by participants in

                                  14   the market[.]” Id. at 168. The court also determined that if the point of the kidnapping was based

                                  15   on Iran’s efforts to extract concessions from the United States, that context suggested that the

                                  16   kidnapping was not taken in connection with commercial activity. “When two governments deal

                                  17   directly with each other as governments,” even if they may relate to the commercial activities of

                                  18   their citizens “or even the commercial activity conducted by government subsidiaries, those

                                  19   dealings are not akin to that of participants in a marketplace.” Id. (emphasis in original).

                                  20          In Adler, supra, the Ninth Circuit recognized that “[n]ot all criminal activity falls within

                                  21   the FSIA’s commercial activity exception” but it also held that “an illegal contract constitutes

                                  22   commercial activity under the FSIA.” 219 F.3d at 871, 875. The court distinguished the Cicippio

                                  23   case, and other cases in which criminal activity was found not to fall within the commercial

                                  24   activity, on the basis that it and the other cases “involved illegal activity devoid of any commercial

                                  25   component.” Id. at 875.

                                  26          In many cases it may be difficult to separate the motive behind an act or action from its

                                  27   purpose. However, the Court concludes the Pangang Defendants’ argument conflates motive with

                                  28   the nature of the activities themselves. Thus, it does not find persuasive their argument that
                                                                                         14
                                   1   economic espionage cannot, as a matter of law, fall within the scope of the commercial activity

                                   2   exception. It also finds that the activities at issue in the DNC and Broidy case are distinguishable

                                   3   on the basis that those activities, unlike the facts in Adler or the facts in this case, were devoid of a

                                   4   commercial component.

                                   5           The Government alleges the Pangang Defendants conspired to and attempted to

                                   6   appropriate DuPont’s trade secrets. To effectuate the conspiracy, the Government alleges the

                                   7   Pangang Defendants entered into and executed contracts with Mr. Liew and his company, for

                                   8   projects that involved the production of TiO2. (Third SI ¶ 20.) The Pangang Defendants do not

                                   9   contend that these contracts are not the type of contracts that private parties may enter. The Third

                                  10   SI also includes a number of other acts “performed in the United States,” that can be construed to

                                  11   be “in connection with” the commercial activity of manufacturing and operating a TiO2 facility,

                                  12   including preparing designs for the TiO2 projects and meetings about those projects. (See id. ¶¶
Northern District of California
 United States District Court




                                  13   29, 42, 44, 51-53). Again, the Pangang Defendants do not argue that building a TiO2 plant and

                                  14   manufacturing TiO2 are activities that cannot be exercised by private citizens.

                                  15           For these reasons, the Court concludes that the allegations in the Third SI demonstrate that

                                  16   the Pangang Defendants’ conduct could fall within at least the second clause of Section

                                  17   1605(a)(2).

                                  18           2.      Waiver Exception.
                                  19           The Government also argues the Court should find that the Pangang Defendants impliedly

                                  20   waived any immunity they might have under the FSIA. See 28 U.S.C. § 1605(a)(1). The Pangang

                                  21   Defendants argue they filed their motion in accordance with the schedule set by the Court.

                                  22   However, the Court set that schedule based on their request to file a motion for a bill of particulars

                                  23   before challenging the indictment. Although the motion to dismiss may have been timely, that

                                  24   fact is not dispositive.

                                  25           At the hearing, the Pangang Defendants cited additional authority that suggests the implied

                                  26   waiver exception applies only when a foreign state or a foreign instrumentality: (1) agrees to

                                  27   arbitration in another country; (2) has agreed that a contract is governed by the law of a particular

                                  28   country; and (3) has filed a responsive pleading without invoking the defense. See In re Rep. of
                                                                                          15
                                   1   Philippines, 309 F.3d at 1151; see also Restatement (Fourth) of Foreign Relations Law § 453

                                   2   (2018). There is no suggestion that the Pangang Defendants have agreed to arbitrate elsewhere

                                   3   and, because this is a criminal case, they have not and will not file a “responsive pleading.” See,

                                   4   e.g., In re Rep. of Philippines, 309 F.3d at 1151 (“A motion to dismiss … is not a responsive

                                   5   pleading.”); see also Fed. R. Civ. P. 7(a). Neither party has addressed whether the contracts

                                   6   between Mr. Liew and the Pangang Defendants have a choice of law provision. If the implied

                                   7   waiver exception is limited to those circumstances, it would not appear to apply.

                                   8          However, there is authority to suggest that litigation conduct can result in a waiver of

                                   9   foreign sovereign immunity. For example, in the Campa case, the court determined that it did not

                                  10   need to address the issue of whether the FSIA applied in criminal cases because the defendant

                                  11   “waived any sovereign immunity.” 529 F.3d at 1001. In reaching this conclusion, the court noted

                                  12   that the defendant did not raise the defense until the close of the government’s case, two years
Northern District of California
 United States District Court




                                  13   after his initial appearance. Id. In the interim, the court found it significant that the defendant:

                                  14   filed other motions to dismiss, which did not raise the defense; responded to the government’s

                                  15   motions; agreed to the trial date; and appeared at trial. Recognizing that “district courts ordinarily

                                  16   have discretion to determine when the participation of a party in litigation is so extensive as to

                                  17   constitute a waiver,” it concluded that the defendant’s “long and active” participation “was so

                                  18   extensive by the time he first raised the defense” that he waived it as a matter of law. Id. (internal

                                  19   quotations and citations omitted); see also Canadian Overseas Ores Ltd. v. Compania de Acero

                                  20   del Pacifico, 727 F.2d 274, 278 (2d Cir. 1984) (stating “that district courts have discretion to

                                  21   determine that the conduct of a party in litigation does constitute a waiver of foreign sovereign

                                  22   immunity in light of the circumstances of a particular case” but finding the district court’s

                                  23   determination that defendant had not waived the defense was not clearly erroneous).

                                  24          In this case, the Pangang Defendants filed three motions to quash the summons on the

                                  25   basis that service was improper under the Federal Rules of Criminal Procedure. In those motions,

                                  26   they did not raise the FSIA as a basis to assert that the Court should quash the summons or as a

                                  27   basis to show the Court could not exercise jurisdiction over them. After the Court denied the

                                  28   motions to quash, and after the Court of Appeals affirmed that ruling, the Pangang Defendants
                                                                                         16
                                   1   appeared through counsel and agreed to a trial date and deadlines for pretrial motions. Prior to

                                   2   moving to dismiss, the Pangang Defendants moved for a bill of particulars, negotiated the terms of

                                   3   a protective order, obtained discovery, responded to motions relating to discovery disputes, and

                                   4   participated in hearings before Magistrate Judge Cousins regarding those discovery disputes.

                                   5   Although the defendant in the Campa case raised the issue at the close of the government’s case,

                                   6   the Court concludes that the facts and circumstances of this case support a conclusion that the

                                   7   Pangang Defendants’ “long and active participation” in these criminal proceedings amount to an

                                   8   implied waiver of sovereign immunity.

                                   9          For all of the foregoing reasons, the Court DENIES the Pangang Defendants’ motion to

                                  10   dismiss based on the FSIA.

                                  11   C.     The Third SI States an Offense Against the Pangang Defendants.
                                  12          In the alternative, the Pangang Defendants move to dismiss for failure to state an offense.
Northern District of California
 United States District Court




                                  13   The Pangang Defendants do not argue that the Third SI fails to comply with Rule 7. Rather, they

                                  14   argue that if the Court accepts the allegations that they are foreign instrumentalities as true, they

                                  15   cannot be prosecuted under Section 1831. They argue Section 1831 does not apply to the conduct

                                  16   of alleged foreign instrumentalities and argue the reference to foreign instrumentalities serves only

                                  17   to define the requisite scienter. The Government argues to the contrary. Neither party cites the

                                  18   Court to any case that has addressed this issue. Accordingly, the Court begins with the text of

                                  19   Section 1331.

                                  20          Section 1331 provides that, “[w]hoever, intending or knowing that the offense will benefit

                                  21   any foreign government, foreign instrumentality, or foreign agent, knowingly, … attempts to

                                  22   commit any offense described in paragraphs (1) through (3); or … conspires with one or more

                                  23   other persons to commit any offense described in any of paragraphs (1) through (3), and one or

                                  24   more of such persons do any act to effect the object of the conspiracy, shall” be fined not more

                                  25   than the greater of $10,000,000 or 3 times the value of the stolen trade secret to the

                                  26   organization[.]” 18 U.S.C. §§ 1831(a)-(b) (emphasis added).

                                  27          The Pangang Defendants argue that a “sovereign” or a “State” is not a person. See, e.g.,

                                  28   Sturdza v. United Arab Emirates, 281 F.3d 1287, 1306-07 (D.C. Cir. 2002). In United States v.
                                                                                         17
                                   1   Singleton, the Tenth Circuit analyzed whether a government prosecutor would fall within the

                                   2   definition of “whoever” in 18 U.S.C. section 201(c)(2). 165 F.3d 1297, 1298-99 (10th Cir. 1999).

                                   3   The court concluded the prosecutor was acting as the alter ego of the United States and noted

                                   4   “[t]he word ‘whoever’ connotes a being. … The United States is an inanimate entity, not a being.”

                                   5   Id. at 1300. Thus, the court concluded the prosecutor, as alter-ego of the United States, could not

                                   6   be held liable under the statute. The court also asked whether to apply “the statute to the

                                   7   government would deprive the sovereign of a recognized or established prerogative, title, or

                                   8   interest.” Id. at 1301. The court concluded that there was a “longstanding practice of sanctioning

                                   9   the testimony of accomplices against their confederates in exchange for leniency” and recognized

                                  10   that authority could only be exercised by the United States. The court determined that fact

                                  11   undermined the defendant’s interpretation of the statute. Id. at 1301-02.

                                  12          When a court must determine the “meaning of any act of Congress, unless the context
Northern District of California
 United States District Court




                                  13   indicates otherwise - … the words ‘person’ and ‘whoever’ include corporations, companies,

                                  14   associations, firms, partnerships, societies, and joint stock companies, as well as individuals[.]” 1

                                  15   U.S.C. § 1. It is undisputed that the Pangang Defendants are legal entities that would fall within

                                  16   section 1’s definitions of “person” and “whoever.” The only “prerogative, title, or interest” to

                                  17   which they might be deprived if the Court applies Section 1831 to their activities, relates to their

                                  18   purported right to sovereign immunity. For the reasons set forth above, and assuming the FSIA

                                  19   applies in criminal cases, the Court concludes that it would not diminish that sovereignty to apply

                                  20   Section 1831 to foreign instrumentalities that fall within an exception to the FSIA.

                                  21          Accordingly, the Court DENIES their motion to dismiss for failure to state an offense.

                                  22   //

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                         18
                                   1                                             CONCLUSION

                                   2          For the foregoing reasons, the Court DENIES the Pangang Defendants’ motion to dismiss.

                                   3   The parties shall appear for a further status conference on October 1, 2019 at 1:00 p.m. and shall

                                   4   file a status report by no later than September 24, 2019.

                                   5          IT IS SO ORDERED.

                                   6   Dated: August 26, 2019

                                   7                                                    __________________________________
                                                                                        JEFFREY S. WHITE
                                   8                                                    United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        19
